Name: Commission Implementing Regulation (EU) 2018/1204 of 27 August 2018 amending for the 290th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  international trade;  European construction
 Date Published: nan

 27.8.2018 EN Official Journal of the European Union LI 217/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1204 of 27 August 2018 amending for the 290th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 August 2018, the Sanctions Committee of the United Nations Security Council decided to add three entries to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entries are added under the heading Natural persons:  Mohammed Yusip Karim (alias (a) Abu Walid al Indunisi (b) Zidni Elma (c) Udtadz Syaifudin (d) Mohammad Yusef Karim Faiz (e) Muh Saifudin (f) Kembar Khalid (g) Mohamad Yusuf Karim Saifullah Faiz (h) Mohammad Saifuddin Mohammad Yusuf Faiz (i) Ustadz Faiz (j) Saifudin Faiz (k) Kholid Faiz (l) Abdullah Faiz (m) Fauz Faturohman. Date of birth: 11.10.1978. Place of birth: Indonesia. Address: Syrian Arab Republic (location since 2015). Nationality: Indonesia. Other information: Senior member of Islamic State in Iraq and the Levant (ISIL), listed as Al-Qaida in Iraq. Recruited for ISIL and instructed individuals to perpetrate terrorist acts via online video. Physical description: hair colour: black; build: slight. Speaks Indonesian, Arabic and Mindanao dialect. Date of designation referred to in Article 7d(2)(i): 23.8.2018.  Mohamad Rafi Bin Udin (alias (a) Mohd Radi Bin Udin (b) Abu Awn al Malizi (c) Muhammad Ratin (d) Muhammad Rafiuddin (e) Abu Una al Malayzie (f) Mhammad Rahim Bin Udin (g) Abu Ayn Tok Cit (h) Muhammad Ratin Bin Nurdin). Date of birth: 3.6.1966. Place of birth: Negri Sembilan, Malaysia. Address: (a) B-3B-19 Glenview Villa, Jalan 49 Off Jalan Kuari, Taman Pinggiran Cheras, 56000 Kuala Lumpur, Wilayah Persekutuan Kuala Lumpur, Malaysia (as of 30 January 2014), (b) 90-00-04 Flat Sri Kota, Bandar Tun Razak, 56100, Kuala Lumpur, Wilayah Persekutuan Kuala Lumpur, Malaysia (as of 23 April 2010), (c) 96-06-06 Flat Sri Kota, Bandar Tun Razak, 56100, Kuala Lumpur, Wilayah Persekutuan Kuala Lumpur, Malaysia (as of 06 April 2007), (d) Syrian Arab Republic (location since 2014). Nationality: (a) Malaysia, (b) Indonesia. Passport No: Malaysia number A31142734, issued on 06 November 2013 (issued by the Immigration Department of Malaysia, expiration date 6 Nov. 2015). National identification no.: Malaysia National Identification Card 660603-05-5267 (issued by National Registration Department of Malaysia; issued to Mohd Rafi bin Udin). Other information: Senior member of Islamic State in Iraq and the Levant (ISIL), listed as Al-Qaida in Iraq. Recruited for ISIL and instructed individuals to perpetrate terrorist acts via online video. Physical description: eye colour: brown; hair colour: brown; complexion: dark. Speaks Malay, English, limited Arabic. Date of designation referred to in Article 7d(2)(i): 23.8.2018.  Muhammed Reza Lahaman Kiram (alias (a) Abdul Rahman (b) Abu Abdul Rahman al Filipini (c) Abtol Rahman). Date of birth: 3.3.1990. Place of birth: Zamboanga City, Zamboanga del Sur, Philippines. Address: (a) Brgy Recodo, Zamboanga City, Western Mindanao, Philippines (previous address), (b) 96 IlangLlang, Sarmiento Subdivision, Panabo, Davao City, Eastern Mindanao, Philippines (previous address), (c) Syrian Arab Republic (location since 2015). Nationality: Philippines. Passport no: (a) Philippines number XX3966391 (issued on 25.2.2015 by the Department of Foreign Affairs of Philippines, expiration date 24.2.2020), (b) Philippines number EC3524065. Other information: Senior member of Islamic State in Iraq and the Levant (ISIL), listed as Al-Qaida in Iraq. Recruited for ISIL and instructed individuals to perpetrate terrorist acts via online video. Physical description: height: 156cm; weight: 60 kg (as at Sep. 2016); eye colour: black; hair colour: black; build: medium; high cheekbones. Speaks Tagalog, English, Arabic. Date of designation referred to in Article 7d(2)(i): 23.8.2018.